Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 1 of 19




       EXHIBIT 1
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 2 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 3 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 4 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 5 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 6 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 7 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 8 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 9 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 10 of 19
Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 11 of 19




        EXHIBIT 2
     Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 12 of 19



 1 STEPHEN M. HAYES (SBN 83538)
   TYLER R. AUSTIN (SBN 293977)
 2 BENJAMIN L. CHEN (SBN 325988)
   HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
   999 Skyway Road, Suite 310
 4 San Carlos, CA 94070
   Telephone: (650) 637-9100
 5 Facsimile: (650) 637-9101

 6 Attorneys for Defendant
   NAVIGATORS SPECIALTY INSURANCE
 7 COMPANY

 8
                SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                               COUNTY OF CONTRA COSTA
10

11 PHILADELPHIA INDEMNITY INSURANCE         CASE NO. C19-01836
   COMPANY,
12                                          DEFENDANT NAVIGATORS SPECIALTY
13                Plaintiff,                INSURANCE COMPANY’S ANSWER TO
                                            PLAINTIFF’S COMPLAINT
14       vs.
                                            DEMAND FOR JURY TRIAL
15 NAVIGATORS SPECIALTY INSURANCE
   COMPANY; and DOES 1 through 50,
16
   inclusive,
17
                Defendants.
18

19

20

21

22

23

24

25

26

27

28
     1080870
            DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                    - CASE NO. C19-01836
       Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 13 of 19



 1          Defendant Navigators Specialty Insurance Company (“Navigators” or “Defendant,”) in

 2 answering the Complaint filed by Plaintiff, Philadelphia Indemnity Insurance Company (“Plaintiff”)

 3 sets forth the following:

 4                                           GENERAL DENIAL

 5          Defendant, in answer to the unverified Complaint of Plaintiff herein, herewith denies each

 6 and every, all and singular, generally and specifically the allegations of the unverified Complaint,

 7 and in this connection Defendant denies that Plaintiff has been injured or damaged in any of the

 8 sums mentioned in the Complaint, or in any sum, or at all as the result of any act or omission of this

 9 answering Defendant.

10                                       AFFIRMATIVE DEFENSES

11          Without waiving any of the foregoing answers or defenses, as and for its affirmative

12 defenses to the Complaint, Defendant alleges as follows:

13          AS A FIRST SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND TO

14 EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

15 alleges that the Complaint fails to state facts sufficient to constitute a cause of action against this

16 answering Defendant.

17          AS A SECOND SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

18 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

19 alleges that Plaintiff has waived and is estopped and barred from alleging the matters set forth in the

20 Complaint.

21          AS A THIRD SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

22 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

23 alleges that Plaintiff’s claims are barred by the doctrine of judicial estoppel.

24          AS A FOURTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

25 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

26 alleges that at all times and places mentioned in the Complaint herein, Plaintiff and/or its insured

27 failed to perform certain conditions precedent that were imposed upon the Plaintiff and/or its

28
      1080870                                -1-
             DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                     - CASE NO. C19-01836
       Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 14 of 19



 1 insured by contract. The non-performance of said conditions excused Defendant’s obligations

 2 under the insurance policy at issue.

 3          AS A FIFTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

 4 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

 5 alleges that at all times and places mentioned in the Complaint herein, Plaintiff and/or its insured

 6 failed to mitigate the amount of their damages. The damages claimed by Plaintiff could have been

 7 mitigated by due diligence on its part or by one acting under similar circumstances. The Plaintiff’s

 8 failure to mitigate is a bar to its recovery under the Complaint.

 9          AS A SIXTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

10 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

11 alleges that the injuries allegedly sustained by Plaintiff were either wholly or in part caused by

12 Plaintiff or persons, firms, corporations or entities other than this answering Defendant, and whose

13 acts or omissions are imputed to Plaintiff as a matter of law.

14          AS A SEVENTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

15 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

16 Defendant alleges that the insurance policy or policies at issue in the Complaint afforded no

17 coverage or coverage was barred by one or more exclusions in said policy or policies.

18          AS AN EIGHTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

19 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

20 Defendant alleges on information and belief that Plaintiff cannot assert any contractual claims set

21 forth in its Complaint because Plaintiff prevented performance of said contract.

22          AS A NINTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

23 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

24 alleges on information and belief that Plaintiff cannot assert any of the contractual claims contained

25 in its Complaint because Plaintiff and/or its insured materially breached said contract.

26          AS A TENTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

27 TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering Defendant

28 alleges that Plaintiff has consented and acquiesced to the matters alleged in the Complaint.
     1080870                                -2-
            DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                    - CASE NO. C19-01836
       Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 15 of 19



 1

 2            AS AN ELEVENTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

 3 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

 4 Defendant alleges that any and all damages sustained by Plaintiff, if at all, were proximately caused

 5 by the acts or omissions of parties other than Defendant, including third parties, and, therefore, any

 6 award against Defendant should be reduced by the comparative or contributory fault of those other

 7 parties.

 8            AS A TWELFTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

 9 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

10 Defendant alleges that any acts or omissions by Defendant were not a substantial factor in bringing

11 about Plaintiff’s alleged damages and, therefore, were not a contributing cause thereof, but were

12 superseded by the acts or omissions of Plaintiff and/or its insureds, officers, directors, agents,

13 servants, employees or representatives or by the acts or omissions of third parties which were

14 independent, intervening, and proximate causes of any injury or damages suffered by Plaintiff.

15            AS A THIRTEENTH SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

16 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

17 Defendant alleges that

18            AS A FOURTEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE

19 HEREIN, AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this

20 answering Defendant alleges that the alleged causes of action set forth in the Complaint are, and

21 each of them is, time-barred by the applicable insurance policy or the statute of limitations set forth

22 in the applicable provisions of Code of Civil Procedure sections 335 et seq., including but not

23 limited to sections 337 and 339.

24            AS A FIFTEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

25 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

26 Defendant alleges that Plaintiff’s claims are barred in whole or in part because Plaintiff and/or its

27 insured are not Named Insureds or Additional Insureds under the policy of insurance allegedly

28 issued by Defendant.
      1080870                                -3-
             DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                     - CASE NO. C19-01836
       Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 16 of 19



 1           AS A SIXTEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

 2 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

 3 Defendant alleges that Plaintiff delayed asserting the claims alleged in the Complaint, Defendant

 4 was prejudiced by said delay and as such plaintiff’s claims are barred by the doctrine of laches.

 5           AS A SEVENTEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE

 6 HEREIN, AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this

 7 answering Defendant alleges that Plaintiff’s action is barred by virtue of its own unclean hands, and

 8 others.

 9           AS AN EIGHTEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE

10 HEREIN, AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this

11 answering Defendant alleges that at all times, Defendant acted reasonably, under legal right, with

12 proper cause, and/or in good faith towards Plaintiff and its insured and continues to do so.

13           AS A NINETEENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

14 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

15 Defendant alleges that Plaintiff does not have standing to assert each and every cause of action

16 and/or claim for relief thereof.

17           AS A TWENTIETH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,

18 AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

19 Defendant alleges that Defendant does not owe a duty to Plaintiff.

20                                        PRAYER FOR RELIEF

21           WHEREFORE, this answering Defendant prays for judgment against Plaintiff as follows:

22           1.     That Plaintiff take nothing by its Complaint;

23           2.     That Plaintiff’s Complaint be dismissed with prejudice;

24           3.     That judgment is entered in favor of Defendant on Plaintiff’s Complaint;

25           4.     For costs of suit incurred herein; and

26           5.     For such other relief as the Court may deem just and proper.

27

28
     1080870                                -4-
            DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                    - CASE NO. C19-01836
     Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 17 of 19



 1 Dated: November 20, 2019          HAYES SCOTT BONINO ELLINGSON
                                     GUSLANI SIMONSON & CLAUSE LLP
 2

 3                                   By:
                                           STEPHEN M. HAYES
 4                                         TYLER R. AUSTIN
                                           BENJAMIN L. CHEN
 5                                         Attorneys for Defendant
                                           NAVIGATORS SPECIALTY INSURANCE
 6                                         COMPANY

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1080870                                -5-
            DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                    - CASE NO. C19-01836
     Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 18 of 19



 1                                 DEMAND FOR JURY TRIAL

 2        Defendant, Navigators Insurance Company, hereby demands a jury trial on all issues.

 3

 4 Dated: November 20, 2019                 HAYES SCOTT BONINO ELLINGSON
                                            GUSLANI SIMONSON & CLAUSE LLP
 5

 6                                          By:
                                                  STEPHEN M. HAYES
 7                                                TYLER R. AUSTIN
                                                  BENJAMIN L. CHEN
                                                  Attorneys for Defendant
 8                                                NAVIGATORS SPECIALTY INSURANCE
                                                  COMPANY
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1080870                                -6-
            DEFENDANT NAVIGATORS’ ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                                    - CASE NO. C19-01836
       Case 3:19-cv-07644-LB Document 1-1 Filed 11/20/19 Page 19 of 19



 1 CASE NAME:             Philadelphia Indemnity Ins. Co. v. Navigators Specialty Ins. Co.
     CASE NO.:            Contra Costa Superior Court Action No.: C19-01836
 2
                                        PROOF OF SERVICE
 3
            I am a citizen of the United States. My business address is 999 Skyway Road, Suite
 4 310, San Carlos, CA 94070. I am employed in the County of San Mateo where this service
     occurs. I am over the age of 18 years, and not a party to the within cause. I am readily
 5 familiar with my employer’s normal business practice for collection and processing of
     correspondence for mailing with the U.S. Postal Service, and that practice is that
 6 correspondence is deposited with the U.S. Postal Service the same day as the day of
     collection in the ordinary course of business.
 7
            On the date set forth below, following ordinary business practice, I served a true copy
 8 of the foregoing document(s) described as:

 9             DEFENDANT NAVIGATORS SPECIALTY INSURANCE COMPANY’S
                       ANSWER TO PLAINTIFF’S COMPLAINT; and
10                           DEMAND FOR JURY TRIAL
11
               (BY E-MAIL) by transmitting via electronic mail the document(s) listed
12
                above to the email address(es) set forth below, or as stated on the attached
                service list, on this date before 5:00 p.m.
13             (BY MAIL) I caused such envelope(s) with postage thereon fully prepaid to
                be placed in the United States mail at San Carlos, California.
14
                        Michael C. Robinson, Jr.
15                      Perry E. Rhoads
                        Robinson Di Lando
16                      A Professional Law Corporation
                        801 S. Grand Avenue, Suite 500
17                      Los Angeles, California 90017-2687
                        Telephone: 213.229.0100
18                      Facsimile: 213.229.0114
                        Email: mrobinson@rdwlaw.com
19                      Email: prhoads@rdwlaw.com
20                      Attorney for Plaintiff
                        PHILADELPHIA INDEMNITY
21                      INSURANCE COMPANY
22
             (State) I declare under penalty of perjury under the laws of the State of
23            California that the above is true and correct.

24          Executed on November 20, 2019, San Carlos, California.
25

26
                                                                 Dolores A Mayorga
27

28

                                                1
                                PROOF OF SERVICE – CASE NO. C19-01836
